             Case 7:19-cv-06760-NSR Document 33 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DR. LISA BUON,

                                            Plaintiff,                19-CV-6760 (NSR)

                 -    against -
                                                                      NOTICE OF MOTION

THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT, ROBERT PADILLA, and DR.
LISA M. SPINDLER,

                                             Defendants.
---------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the Declaration of Caroline B. Lineen, sworn to on

June 23, 2020 and the accompanying Memorandum of Law in Support, the defendants, THE

NEWBURGH ENLARGED CITY SCHOOL DISTRICT, DR. ROBERTO PADILLA

(incorrectly sued herein as “Robert Padilla”), and DR. LISAMARIE SPINDLER (incorrectly

sued herein as “Lisa M. Spindler”), will move this Honorable Court on a date and time to be

decided by this Court:



        1)       For an Order pursuant to Rules 12(b)(2) and (5) of the Federal Rules of Civil
                 Procedure dismissing this action for lack of proper service and lack of personal
                 jurisdiction over the defendants;

        2)       For an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
                 dismissing this action because the Amended Complaint fails to state a claim upon
                 which relief can be granted against the defendant; and

        3)       For such other and further relief as this Court deems just and proper.
         Case 7:19-cv-06760-NSR Document 33 Filed 08/07/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to this Court’s April 24, 2020

Order, the plaintiff’s opposition, if any, is to be served by July 23, 2020. The defendants’ reply

papers must be served and all motion papers must be filed by August 7, 2020.

Dated: White Plains, New York
       June 23, 2020

                                      Respectfully submitted,

                                SILVERMAN & ASSOCIATES

                                By:
                                      Caroline B. Lineen
                                      Attorneys for District Defendants
                                      445 Hamilton Avenue, Suite 1102
                                      White Plains, New York 10601
                                      (914) 574-4510


TO:    Sussman & Associates
       Attorneys for Plaintiff
       (Via First Class Mail and E-mail)
